MEMORANDUM **
Mario Alberto Iniesta-Mundragon and Raquel Ramirez Asegura, husband and wife and natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals denial of their motion to reopen, which the BIA construed as a motion for reconsideration, challenging the underlying denial of them application for cancellation of removal due to petitioners’ failure to establish the requisite hardship to their qualifying relatives.
The evidence that petitioners presented with their motion for reconsideration concerned the same basic hardship grounds as their application for cancellation of removal. We therefore lack jurisdiction to review the BIA’s discretionary determination that the evidence was insufficient to establish a prima facie case of hardship. See Fernandez v. Gonzales, 439 F.3d 592, 601-03 (9th Cir.2006).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.